Order affirmed, without costs. No opinion. Adel, Wenzel and MacCrate, JJ., concur; Nolan, P. J., and Schmidt, J., dissent and vote to reverse, with the following memorandum: Concededly appellant was at the time of his registration and enrollment in 1952 a qualified voter in the district in which he was registered. Consequently, although he may have given erroneous information in connection with his registration, his name was not unlawfully entered on the register and should not have been stricken therefrom pursuant to section 331 of the Election Law. Neither should his enrollment have been cancelled pursuant to section 332. There is no evidence that appellant made any false statement in his declaration pursuant to section 174 of the Election Law, upon which he was enrolled.